EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Micah Drayton (Reg. No. 69,906) on 20 July 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A fastening system, comprising:
a removable fastener configured to secure a first structural element to a second structural element wherein the first structural element includes a substantially planar first web portion and a first aperture formed in the first web portion, the first aperture having a first aperture width, a first lateral edge, a second lateral edge, and a first bottom edge, and the second structural element includes a substantially planar second web portion and a second aperture formed in the second web portion, the second aperture having a second aperture width, a third lateral edge, a fourth lateral edge, and a second bottom edge, the fastener comprising: 
a joining member, the joining member including an elongate body having a first end and a second end, the elongate body having a length greater than [[the]] each aperture width, wherein: 
the first end further comprises a first notch having a first opening facing away from the second end, the first notch having a first width configured to receive the first lateral edge and the third lateral edge when the joining member is engaged within the first aperture and second aperture; and 
the second end further comprises a second notch having a second opening facing away from the first end, the second notch having a second width configured to receive the second lateral edge and the fourth lateral edge when the joining member is engaged within the first aperture and second aperture; and 
a locking member, wherein the locking member comprises: 
a stud end configured to rest on the first bottom edge and second bottom edge, wherein the stud end has a stud end notch configured to receive the first bottom edge and the second bottom edge; and 
a fastener end configured to attach to the joining member, holding the joining member in position within the first aperture and second aperture when the joining member is engaged within the first aperture and second aperture.

2. (currently amended) The system of claim 1, wherein the first notch is beveled. 

3. (currently amended) The system of claim 2, wherein the second notch is beveled. 

4. (currently amended) The system of claim 1, wherein the joining member includes a first grip projection, the grip projection having at least a distal end that extends orthogonally to the first web portion when the joining member is engaged within the first aperture and second aperture. 

5. (currently amended) The system of claim [[1]] 4, wherein the first grip projection is adjacent to the first end. 

6. (currently amended) The system of claim 5, further comprising a second grip projection adjacent to the second end. 

7. (currently amended) The system of claim [[1]] 6, wherein the first grip projection is on a first surface of the joining member, and further comprising a third grip projection on a second surface of the joining member, wherein the second surface of the joining member is opposite the first surface of the joining member. 

8. (canceled).

9. (currently amended) The system of claim [[8]] 1, wherein the stud end notch is beveled.

10. (currently amended) The system of claim 1, wherein the fastener end further comprises a clip.

11. (currently amended) The system of claim 10, wherein the body has an exterior surface, and the clip has an internal surface conforming to the exterior surface of the body. 

12. (currently amended) The system of claim 11, wherein the body has a rectangular cross-sectional form at a point of attachment of the clip.

13. (currently amended) The system of claim 10, wherein the clip further includes: 
an arm; and 
a cam element, the cam element configured to displace the arm when forced past the joining member, generating an elastic recoil force in the arm.

14. (currently amended) The system of claim [[12]] 13, wherein the body has a width, and the arm is longer than the width of the body.

15. (currently amended) The system of claim [[12]] 13, wherein: 
the arm rests against a first surface of the body when the clip is fastened to the body; 
the cam element rests against a second surface of the body when the clip is fastened to the body; and 
the second surface of the body is orthogonal to the first surface of the body.

16. (currently amended) The system of claim 1, wherein the locking member is orthogonal to the joining member when the fastener end is attached to the joining member. 

17. (currently amended) A method of using the fastening system of claim 1
providing the fastener


placing the web portion of the first structural element against the web portion of the second structural element; and
securing the first structural element to the second structural element with the fastener such that the fastener is engaged within the first aperture and the second aperture.

18. (currently amended) The method of claim 17, wherein the first structural element is incorporated in a first panel.[[;]]

19. (currently amended) The method of claim 18, wherein the second structural element is incorporated in a post.[[;]] 

20. (currently amended) The method of claim 18, wherein the second structural element is incorporated in a second panel. 

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a fastening system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 14 February 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2020 is in compliance with the provisions of 37 CFR 1.97, except for the Non-Patent Literature Documents cited therein.  In this regard, the NPL citations were struck through because they did not include a date.  Regarding the remaining citations, the information disclosure statement has been considered by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635